Citation Nr: 1004472	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety, 
including as secondary to a service-connected disability.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1977 
to January 1981 and from August 1981 to April 1999.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which, inter alia, denied service connection for the 
issues currently on appeal.

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a hearing at 
the RO (Travel Board hearing) in June 2009.  The transcript 
of the hearing has been associated with the claims file and 
has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

However, before addressing the merits of the issues 
currently on appeal, the Board finds that additional 
development of the evidence is required.

On remand, the AOJ should consider the Veteran's claim as 
encompassing all psychiatric disorders with which the 
Veteran has been diagnosed, pursuant to the decision of the 
Court of Appeals for Veterans Claims in Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009) (holding that the scope of a mental 
health disability claim includes any mental health 
disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should send the Veteran a VCAA notice 
letter that discusses secondary service connection for an 
acquired psychiatric disorder, to include depression and 
anxiety, and fibromyalgia, on the premise that they are 
proximately due to, the result of, or chronically aggravated 
by, his service-connected disabilities.  38 C.F.R. § 3.310 
(2009).  In this case, the RO must send the Veteran the 
aforementioned notice letter in order to ensure essential 
fairness of adjudication of this case.  Therefore, a remand 
is required for the RO to issue another VCAA letter that is 
compliant with 38 C.F.R. § 3.159(b)(1) and with all legal 
precedent.

Second, the Veteran has identified receipt of medical 
treatment with private physicians and the existence of 
recent private treatment records with regard to the issues 
currently on appeal, but these identified treatment records 
have not been associated with the claims file.  
Specifically, during his Travel Board hearing in June 2009, 
the Veteran testified that he continues to receive treatment 
for depression and fibromyalgia from a private physician.  
However, a review of the claims file indicates that no 
private treatment records have been obtained after 2006.  

In this respect, VA's duty to assist pertains to obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2) (2002); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  However, VA also has a duty to make 
reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies, 
and notify the claimant of such efforts whenever it is 
unable to obtain such records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Because any record of treatment for his 
depression and fibromyalgia may be relevant to the Veteran's 
claim, the RO should attempt to obtain these records, and, 
if they no longer exist, must make this express declaration 
to confirm that further attempts to obtain them would be 
futile.  The Veteran also has to be apprised of this.

Further, the Veteran indicated during his June 2009 Travel 
Board hearing that he receives disability benefits from the 
Social Security Administration (SSA) for his depression and 
fibromyalgia.  See Travel Board hearing transcript dated in 
June 2009.  However, the RO has not obtained these records.  
In this regard, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment and 
from other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 
5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also 
Bell, supra.  Although disability determinations by the SSA 
are not controlling on VA, they are pertinent to the 
adjudication of a claim for VA benefits, and VA has a duty 
to assist the Veteran in gathering these records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Thus, a remand is warranted to obtain 
these records.

Additionally, the Veteran should be scheduled for another VA 
examination to obtain a medical opinion concerning the 
nature and etiology of any current fibromyalgia and whether 
it was incurred during service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  In this regard, although the Veteran was 
provided with a VA examination of his fibromyalgia in 
January 2007, the examiner at the time only addressed the 
question of whether the Veteran's fibromyalgia was due to 
his service-connected back and cervical spine disorders; he 
failed to provide a medical nexus opinion with regard to 
whether the fibromyalgia was directly related to the 
Veteran's military service.  

In this respect, the Veteran was treated numerous times for 
pain in multiple locations of his body, including the neck, 
back, shoulder, and ankle, during service.  He also 
complained of radiating pain.  In-service VA treatment 
records also indicate that he was diagnosed with myofacial 
pain syndrome in 1996.  Further, a treatment record dated in 
October 1997 indicated fibromyalgia.  Post-service, the 
Veteran continued to complain of, and receive treatment for, 
chronic pain in various locations of his body, and he was 
diagnosed with fibromyalgia in 2004.  See private treatment 
records from S.E. Mortensen, M.D., dated in February 2004.  
Post-service, the Veteran also has been diagnosed with 
myofacial pain syndrome.  See, e.g., private treatment 
records from Advanced Anesthesia Associates & Pain 
Management, dated in February 2006.   

In January 2007, the Veteran was provided a VA examination 
with regard to his fibromyalgia.  The VA examiner concluded 
that his fibromyalgia was not related to his service-
connected back condition because there is no pathogenesis 
for the back condition causing, or being related to, 
fibromyalgia etiologically.  See VA examination report dated 
in January 2007.  However, since the VA examination in 
January 2007, the Veteran has submitted multiple scientific 
articles and studies indicating that fibromyalgia may be 
caused by physical trauma, which, in this case, was 
sustained by the Veteran to his back during service.  
Further, a March 2008 letter submitted by one of the 
Veteran's private physicians also indicated that 
fibromyalgia may be caused by physical injuries, including 
cervical strain.  The physician further noted that the 
Veteran's service-connected cervical strain may very well 
have caused his fibromyalgia in this case.  See letter from 
D.N. Weidensaul, M.D., dated in March 2008.  

Therefore, given the evidence of a diagnosis of fibromyalgia 
during service, and the articles and letter from Dr. 
Weidensaul indicating a positive nexus between physical 
injuries and fibromyalgia, the Board finds that a remand is 
required for another detailed VA examination of the 
Veteran's fibromyalgia to address service connection on a 
direct and secondary basis for fibromyalgia.  

Finally, the Board observes that, in August 2009, after 
certification of the appeal, the Veteran submitted pertinent 
evidence consisting of recent VA treatment records, VA 
treatment records from his period of active duty, and 
additional articles about fibromyalgia, directly to the 
Board.  This evidence was not submitted with a waiver of RO 
consideration; thus, a remand is required for the RO to 
consider this evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
complying with the case of Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  
Specifically, this letter should 
specifically advise him about the elements 
to establish secondary service connection.

2.  Obtain records of treatment for 
depression and fibromyalgia from the VA 
medical center (VAMC) that the Veteran may 
have received since June 2009.  Also, 
contact the Veteran to identify all 
private physicians from whom he received 
treatment since 2006.  If any private 
treatment records exist, the RO also 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

3.  Request from the SSA records 
associated with the Veteran's disability 
claim(s).  Request copies of the 
disability determination and all medical 
records considered.  If no records are 
available or do not exist, a response to 
that effect must be documented in the 
claims file, and the Veteran must be 
notified.

4.  Arrange for the Veteran to undergo a 
VA examination of his fibromyalgia, by an 
appropriate specialist, to determine the 
nature, severity, and etiology of any 
current fibromyalgia.  The claims file 
must be made available for review of his 
pertinent medical and other history, 
particularly records of any diagnosis 
during service and any nexus opinions.  

The examination should include any 
necessary diagnostic testing or 
evaluation, and the examination report 
should include a discussion of any and all 
manifestations of his fibromyalgia, and 
the extent of any impairment, including 
the location, frequency, and level of any 
pain.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have 
fibromyalgia?

(b)	 If so, is the Veteran's current 
fibromyalgia caused or aggravated by 
any service-connected disability?

(c)  Is it at least as likely as not that 
the Veteran's current 
fibromyalgia is the result of his military 
service? If so, was the disorder diagnosed 
in October 1997 during the Veteran's 
period of active service?

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

5.  Readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include 
depression and anxiety, including as 
secondary to a service-connected 
disability; and his claim for service 
connection for fibromyalgia, including as 
secondary to a service-connected 
disability, in light of the VA examination 
and any additional evidence received since 
the April 2008 supplemental statement of 
the case (SSOC).  Adjudication of the 
claim should consider the applicability of 
38 C.F.R. § 3.310(a) (2009) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


